Exhibit 10.2

 

AMENDED AND RESTATED

BIOMARIN PHARMACEUTICAL INC.

NONQUALIFIED DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

AMENDED AND RESTATED

BIOMARIN PHARMACEUTICAL INC.

NONQUALIFIED DEFERRED COMPENSATION PLAN

RECITALS

This BioMarin Pharmaceutical Inc. Nonqualified Deferred Compensation Plan
(“Plan”) was adopted by BioMarin Pharmaceutical Inc. effective as of December 1,
2005, was thereafter amended and restated, effective January 1, 2009 and
December 19, 2013, and is now being amended and restated effective October 7,
2014 in order to provide that a Participant who is not a Director may elect to
defer up to a maximum of 50% of his or her Compensation that does not constitute
Restricted Stock Compensation. The Plan has been adopted primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees of the Company and its related entities. This Plan
shall also be available to non-employee members of the Board of Directors.
Accordingly, it is intended that this Plan be exempt from the requirements of
Parts II, III and IV of Title I of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), pursuant to Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA. This Plan is intended to be an unfunded, nonqualified
deferred compensation plan. Plan participants shall have the status of unsecured
creditors of BioMarin Pharmaceutical with respect to the payment of Plan
benefits.

 

1. DEFINITIONS.

 

  1.1 “Account” means the book entry account(s) established under the Plan for
each Participant’s Compensation Deferrals, Discretionary Employer Contributions
and any contribution credits and deemed income, gains and losses credited
thereto or debited therefrom. Account balances shall be reduced by any
distributions made to the Participant or the Participant’s Beneficiary(ies)
therefrom and any charges that may be imposed on such Account(s) pursuant to the
terms of the Plan. Separate Subaccounts may be established to which shall be
credited a Participant’s Compensation Deferrals for each separate Plan Year, the
Discretionary Employer Contributions, if any, and the gains and losses with
respect thereto. Where Subaccounts have been established, Account shall refer to
all of the Participants’ Subaccounts, collectively, as the context may require.

 

  1.2 “Affiliate” means, with respect to any entity, all other entities with
which the subject entity would be aggregated and treated as a single employer
under Code Section 414(b) (controlled group of corporations) and Code
Section 414(c) (a group of trades or businesses, whether or not incorporated,
under common control), as applicable.

 

  1.3 “Beneficiary” means any person or persons so designated in accordance with
the provisions of Section 7.1.

 

  1.4 “Board” means the Board of Directors of the Company. If one or more
committees have been appointed by the Board to determine eligibility under the
Plan, Discretionary Employer Contributions to be made to the Plan, or to
exercise any other Company discretion with respect to such Plan, “Board” also
means such committee(s).

 

  1.5 “Change Of Control” shall mean either (i) a merger, consolidation, share
exchange, business combination, issuance of securities, direct or indirect
acquisition of securities, tender offer, exchange offer or other similar
transaction as a result of which the persons that beneficially owned, directly
or indirectly, the shares of the Company’s voting stock immediately prior to
such transaction cease to beneficially own, directly or indirectly, shares of
voting stock representing more than fifty percent (50%) of the total voting
power of all outstanding classes of voting stock of the Company or the
continuing or surviving corporation if Company is not the continuing or
surviving corporation in such transaction, or (ii) a sale of all or
substantially all of the assets of Company.

 

1



--------------------------------------------------------------------------------

  1.6 “Code” means the Internal Revenue Code of 1986 and the regulations
thereunder, as amended from time to time.

 

  1.7 “Committee” means the Administrative Committee composed of such
individuals as may be appointed by the Board which shall function as the
administrator of the Plan.

 

  1.8 “Company” means BioMarin Pharmaceutical Inc., a Delaware company, and any
successor organization thereto.

 

  1.9 “Compensation” means, in the case of a Participant who is an employee of
the Company such Participant’s regular cash salary and cash bonuses, and
Restricted Stock Compensation, and in the case of a Participant who is a
Director of the Company, such Participant’s annual Board retainer and Board
meeting fees (including Board Committee meeting fees). Compensation shall also
include any “Performance Based Compensation” as that term is defined under
Section 409A of the Code and any regulations thereunder.

 

  1.10 “Compensation Deferrals” means the percentage or dollar amount of an
Eligible Employee’s Compensation which the Eligible Employee elects to defer
pursuant to Section 3.1.

 

  1.11 “Designation Date” means the date or dates as of which a designation of
deemed investment directions by an individual pursuant to Section 4.3, or any
change in a prior designation of deemed investment directions by an individual
pursuant to Section 4.3, shall become effective. The Designation Dates in any
Plan Year shall be determined by the Committee.

 

  1.12 “Director” means a non-employee member of the Board of Directors.

 

  1.13 “Disability” will be determined to exist if the Participant is, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, eligible to receive income replacement
benefits for a period of not less than three (3) months under any disability
benefit plan for covered Employees of the Employer, or, if the Participant does
not participate in such plan, would have been eligible to receive such benefits
had the Participant participated in such plan.

 

  1.14 “Discretionary Employer Contributions” means the amount, if any, of
contributions awarded to a Participant pursuant to Section 3.2.

 

  1.15 “Effective Date” means the effective date of the Plan, which shall be
December 1, 2005, or if later, the date the Plan is approved by the Board.

 

  1.16 “Election” means the form on which a Participant (i) elects to make
Compensation Deferrals pursuant to Article 3 or (ii) elects a fixed payment date
pursuant to Article 5, or (iii) elects the method by which his or her Account
will be distributed pursuant to Article 6. The Election shall be in such form,
including specifically by electronic means, as may be prescribed by the
Committee.

 

  1.17 “Eligible Employee” means, for any Plan Year (or applicable portion
thereof), an employee of the Employer who is a member of the select group of
management or highly compensated employees as more particularly described in
Article 2 and who has been designated by the Committee, in its sole discretion,
as eligible to participate in the Plan.

 

  1.18 “Employer” shall be defined as follows:

 

  (a) Except as otherwise provided in part (b) of this Section, the term
“Employer” shall mean the Company and/or any of its subsidiaries or affiliates
(now in existence or hereafter formed or acquired) that have been selected by
the Committee to participate in the Plan and have adopted the Plan for the
benefit of its Eligible Employees.

 

2



--------------------------------------------------------------------------------

  (b) For the purpose of determining whether a Participant has experienced a
Separation from Service, the term “Employer” shall mean the entity for which the
Participant performs services and with respect to which the legally binding
right to compensation deferred or contributed under this Plan arises, and all of
its Affiliates.

 

  1.19 “Entry Date” means the first day of any Plan Year and, as to any Eligible
Employee, the date which is thirty (30) days from the date on which such
Eligible Employee is first notified by the Committee of his or her eligibility
to participate in the Plan. Notwithstanding the foregoing, for any individual
first designated as an Eligible Employee on or before the Effective Date, his or
her Entry Date shall be the Effective Date

 

  1.20 “Open Enrollment Period” means such period as the Committee may specify
which ends prior to the first day of each Plan Year, or, with respect to an
Eligible Employee or Director who first becomes eligible to participate in the
Plan during a Plan Year, ends within thirty (30) days of becoming an Eligible
Employee or Director, provided that the newly Eligible Employee or Director was
not previously eligible in another individual account deferred compensation plan
that would be aggregated with this Plan pursuant to Treasury Regulation
Section 1.409A-1(c) at any time during the 24-month period ending on the date he
or she became eligible to participate in the Plan. If an Eligible Employee or
Director first becomes eligible after the first day of the Plan Year, the
Compensation Deferral shall be limited to Compensation paid for services
performed after the date of the Election. For Compensation that is earned based
upon a specific performance period (e.g., annual bonus or retainer), a
Compensation Deferral shall be limited to Compensation paid for services
performed after the Election if the Compensation Deferral applies to no more
than an amount equal to the total amount of the Compensation for the performance
period multiplied by the ratio of the number days remaining in the performance
period after the Election over the total number of days in the performance
period. Notwithstanding the foregoing, the Open Enrollment Period for deferrals
of Performance Based Compensation may end no later than six (6) months prior to
the end of the performance period for which services are to be rendered.

 

  1.21 “Participant” means an Eligible Employee or Director who has elected to
participate in the Plan by executing and submitting an Election to the
Committee. A Participant shall also mean an Eligible Employee for whom
Discretionary Employer Contributions are made, regardless of whether such
Eligible Employee has executed and submitted an Election.

 

  1.22 “Performance-Based Compensation” means any incentive bonus or other
compensation amount to the extent that it is (a) variable and contingent on the
satisfaction of pre-established organizational or individual performance
criteria, (b) not readily ascertainable at the time the deferral election is
made, and (c) based on services performed over a period of at least twelve
(12) months. For this purpose, performance criteria are “pre-established” if
they are established in writing no later than ninety (90) days after the related
service period begins.

 

  1.23 “Plan” means this BioMarin Pharmaceutical Inc. Nonqualified Deferred
Compensation Plan, as amended from time to time.

 

  1.24 “Plan Year” means the twelve (12) month period beginning on each
January 1 and ending on the following December 31.

 

  1.25 “Qualified Employee” means a Participant employed by the Company who has
at least 5 years of service at the time of Separation from Service.

 

3



--------------------------------------------------------------------------------

  1.26 “Restricted Stock Compensation,” means any restricted stock, restricted
stock unit, phantom stock or similar award granted by the Employer to a
Participant under any Employer-sponsored equity compensation plan.

 

  1.27 “Retirement” means, in the case of a Participant employed by the Company,
Separation from Service on or after age 55 with 10 years or more of service, and
in the case of a Director, Separation of Service as a Director.

 

  1.28 “Separation from Service” (or “Separates from Service”) shall mean the
termination of services provided by a Participant to his or her Employer,
whether voluntarily or involuntarily, as determined by the Committee in
accordance with Treasury Regulation Section 1.409A-1(h). In determining whether
a Participant has experienced a Separation from Service, the following
provisions shall apply:

 

  (a) For a Participant who provides services to the Employer as an Employee,
except as otherwise provided in Section 1.28(b), a Separation from Service shall
occur when such Participant experiences a termination of employment with such
Employer. A Participant shall be considered to have experienced a termination of
employment when the facts and circumstances indicate that either (i) the
Participant is not reasonably expected to perform further services for the
Employer after a certain date, or (ii) that the level of bona fide services the
Participant will perform for the Employer after such date (whether as an
Employee or as an independent contractor) will permanently decrease to no more
than 49% of the average level of bona fide services performed by such
Participant (whether as an Employee or an independent contractor) over the
immediately preceding 36-month period (or full period of services to the
Employer if the Participant has been providing services to the Employer for less
than 36 months).

 

  (b) If a Participant is on military leave, sick leave, or other bona fide
leave of absence, the employment relationship between the Participant and the
Employer shall be treated as continuing intact, provided that the period of such
leave does not exceed six months, or longer, so long as the Participant retains
a right to reemployment with the Employer under an applicable statute or by
contract. If the period of leave exceeds six (6) months and the Participant does
not retain a right to reemployment under an applicable statute or by contract,
the Participant will incur a Separation from Service as of the first day
immediately following the end of such 6-month period. However, where a
Participant’s leave of absence is due to his or her inability to perform the
duties of his or her position or any similar position as the result of any
medically determinable physical or mental impairment that can be expected to
result in death or last for a continuous period of not less than six (6) months,
a 29-month period of absence will be substituted for such 6-month period. In
applying the provisions of this paragraph, a leave of absence shall be
considered a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Employer.

 

  (c) Notwithstanding the foregoing, if a Participant who provides services to
the Employer as both an Employee and a member of the Board, then to the extent
permitted by Treasury Regulation Section 1.409A-1(h)(5), the services provided
by such Participant as a Board member shall not be taken into account in
determining whether the Participant experiences a Separation from Service as an
Employee, and the services provided by such Participant as an Employee shall not
be taken into account in determining whether the Participant has experienced a
Separation from Service as a Board member.

 

  (d) Notwithstanding the foregoing, if, in connection with the Employer’s sale
of substantial assets to an unrelated buyer (within the meaning of Treasury
Regulation Section 1.409A-1(h)(4)), a Participant would otherwise experience a
Separation of Service, then, in accordance with Treasury Regulation
Section 1.409A-1(h)(4), the asset purchase agreement may specify whether or not
such Participant has experienced a Separation from Service, provided that all
Participants affected by the asset sale are treated consistently under the Plan.

 

4



--------------------------------------------------------------------------------

  1.29 “Trust” means any trust, including a grantor trust within the meaning of
subpart E, part I, subchapter J, chapter I, subtitle A of the Code, created by
the Trust agreement, to hold Compensation Deferrals and Discretionary Employer
Contributions.

 

  1.30 “Trustee” means the trustee of the Trust described in Article 11.

 

  1.31 “Valuation Date” means any business day on which the New York Stock
Exchange is open, or such other date that the Committee, in its sole discretion,
designates as a Valuation Date.

 

2. ELIGIBILITY AND PARTICIPATION.

 

  2.1 Eligibility. Eligibility for participation in the Plan shall be limited to
Directors and a select group of management or highly compensated employees of
the Employer, who are designated by the Committee, in its sole discretion, as
eligible to participate in the Plan. Eligible Individuals shall be notified as
to their eligibility to participate in the Plan. Participation in the Plan is
voluntary, other than for Discretionary Employer Contributions. A person shall
cease to be an Eligible Person for future plan years at such a time as he or she
is neither a member of a select group of management nor highly compensated
employees of the Company nor a Director of the Company.

 

  2.2 Commencement Of Participation. An Eligible Employee may begin
participation in the Plan upon any Entry Date, subject to the execution and
submission of an Election pursuant to Article 3. In addition, participation of
an Eligible Employee who has not otherwise commenced participation in the Plan,
shall commence when a Discretionary Employer Contribution is made to the Account
of such Eligible Employee pursuant to the provisions of Section 3.2.

 

  2.3 Cessation Of Participation. Active participation in the Plan shall end
when a Participant’s employment terminates for any reason or at such time as a
Participant is notified by the Committee pursuant to Section 2.4 that he or she
is no longer eligible to participate in the Plan. Upon Separation from Service
of employment or termination of eligibility, a Participant shall remain an
inactive Participant in the Plan until the vested Account of the Participant
under this Plan has been paid in full.

 

  2.4 Change Of Employment Category. During any period in which a Participant
remains with the company, but ceases to be an Eligible Person, he or she shall
not be eligible to make Compensation Deferrals, or to receive Discretionary
Employer Contributions hereunder for future plan years.

 

3. CONTRIBUTIONS AND CREDITS.

 

  3.1 Participant Contributions And Credits.

 

  (a)

Time and Manner of Election. In accordance with rules established by the
Committee, a Participant may elect to defer Compensation that would otherwise be
paid to the Participant that is attributable to services first performed after
the end of the applicable Open Enrollment Period. Notwithstanding the foregoing,
the Open Enrollment Period for deferrals of Performance Based Compensation may
end no later than six (6) months prior to the end of the performance period for
which services are to be rendered. Amounts so deferred shall be considered a
Participant’s “Compensation Deferrals” and shall be deducted by the Company from
the Compensation of the deferring Participant and shall be credited to the
Compensation Deferral Account of the deferring Participant. The Participant may,
on an applicable election form provided by the Committee, elect for his or her
Compensation deferrals to be paid in a lump sum within a specific calendar year,

 

5



--------------------------------------------------------------------------------

  subject to such limitations as the Committee may set forth in the applicable
election form. In addition, if permitted by the Committee, a Participant may
elect to receive a distribution in annual installments. The annual installments
shall commence within a specific calendar year as set forth within the election
form. Furthermore, in accordance with rules established by the Committee, a
Participant may elect to defer Restricted Stock Compensation that would
otherwise be payable to the Participant to the Participant’s Account. The value
of the Restricted Stock Compensation to be credited to the Participant’s Account
shall be equal to fair market value of the number of shares vesting to the
Participant as of the date of the shares vesting.

 

  (b) Timing of Election. The Election must be filed with the Committee during
the Open Enrollment Period for the Plan Year to which such Election applies.
Elections to defer Restricted Stock Compensation must be made no later than
twelve (12) months prior to the vesting of the shares and no later than thirty
(30) days after the granting of the award.

 

  (c) Irrevocable Election. The Participant’s Election with respect to his or
her Compensation Deferrals is irrevocable. Unless increased, decreased or
terminated during any subsequent Open Enrollment Period, an Election shall
remain in effect until so changed by the Participant during such subsequent Open
Enrollment Period.

 

  (d) Limitation on Compensation Deferrals. A Participant’s Compensation
Deferral Elections shall be subject to the following:

 

  (i) A Participant electing to defer compensation for a given Plan Year must
elect to defer a minimum of the greater of 1% of his or her Compensation or
$10,000 each Plan Year.

 

  (ii) A Participant who is a Director may elect to defer up to 100% of his or
her Compensation earned during the Plan Year.

 

  (iii) A Participant who is not a Director may elect to defer up to a maximum
of 50% of his or her Compensation that does not constitute Restricted Stock
Compensation and 100% of his or her Restricted Stock Compensation.

 

  (iv) For each Plan Year in which a Compensation Deferral is being withheld
from a Participant, the Participant’s Employer(s) shall withhold from that
portion of the Participant’s Compensation that is not being deferred, in a
manner determined by the Employer(s), the Participant’s share of FICA or other
employment taxes on such Compensation Deferral. If necessary, the Committee may
reduce the Compensation Deferral in order to comply with this Section.

 

  (e) No Withdrawal. Except as provided in Section 5.2, amounts credited to a
Participant’s Account may not be withdrawn by a Participant and shall be paid
only in accordance with the provisions of this Plan and applicable Participant
Election.

 

  (f) Vesting. A Participant shall at all times be 100% vested in the amounts
credited to his or her Compensation Deferral Account.

 

  3.2 Discretionary Employer Contributions And Credits.

 

  (a) Discretionary Employer Contributions. Apart from Compensation Deferral
Contributions, the Board shall retain the right to make discretionary
contributions for any Participant under this Plan at the times and in the
amount(s) designated by the Employer, in its sole discretion. Amounts so
credited will be considered a Participant’s “Discretionary Employer
Contributions.”

 

6



--------------------------------------------------------------------------------

  (b) Company Contribution Account. There shall be established and maintained a
separate Company Contribution Account in the name of each Participant to which
shall be credited the amount of any Company Contributions during a plan Year and
any earnings thereon, and from which shall be debited the amount of any losses
thereon and the amount of any distributions made to the Participant therefrom.

 

  (c) Vesting. Amounts credited to the Company Contribution Account shall become
100% vested after the Participant has had three full Years of Service with the
Company following the Plan Year in which the Company Contribution was made, or
at such other time as the Company may designate at the time the Contribution is
made. Notwithstanding the preceding, if (i) the Participant dies or incurs a
Disability prior to vesting or (ii) there is a Change of Control, all amounts
credited to his or her Company Contribution Account shall become 100% vested.
Any Participant that experiences a severance prior to full vesting shall
irrevocably forfeit the portion not vested at the time of severance, and the
amount so forfeited shall be returned to the Company. Any Participant that
experiences a Retirement prior to full vesting shall, unless the Committee
determines otherwise in its sole discretion (which shall include the discretion
to fully vest amounts credited to the Company Contribution Account on
Retirement), irrevocably forfeit the portion not vested at the time of
Retirement, and the amount so forfeited shall be returned to the Company.

 

  (d) Forfeitures for Misconduct. If a Participant Separates from Service with
the Employer as a result of the Participant’s gross misconduct, as determined by
the Committee, or if the Participant engages in unlawful business competition
with the Employer, the Participant shall forfeit all amounts allocated to his or
her Discretionary Employer Contribution Account(s) under this Section 3.2
(regardless of the vesting of such amounts). Such forfeitures shall be retained
by the Employer.

 

4. ALLOCATION OF FUNDS.

 

  4.1 Allocation Of Deemed Earnings Or Losses On Accounts. Subject to such
limitations as may from time to time be required by law, imposed by the
Committee or the Trustee or contained elsewhere in the Plan, and subject to such
operating rules and procedures as may be imposed from time to time by the
Committee, prior to the date on which a direction will become effective, the
Participant shall have the right to direct the Committee as to how amounts in
his or her Compensation Deferral Account shall be deemed to be invested.
However, with regard to Restricted Stock Compensation the amount deferred will
be deemed to be invested in Company stock and will remain in Company stock until
such amount is distributed in shares to the Participant pursuant to Section 6.
The Committee may, but is not required to, invest assets held by the Company on
behalf of the Participant pursuant to the deemed investment directions the
Committee has properly received from the Participant, and may utilize the Trust
for the same in its discretion.

As of each Valuation Date, the Participant’s Account will be credited or debited
to reflect the Participant’s deemed investments, The Participant’s Account will
be credited or debited with the increase or decrease in the realizable net asset
value of the designated deemed investments, as follows. As of each Valuation
Date, an amount equal to the net increase or decrease in realizable net asset
value (as determined by the Committee) of each deemed investment option within
the Account since the preceding Valuation Date shall be allocated among all
Participants’ Accounts deemed to be invested in that investment option in
accordance with the ratio which the portion of the Account of each Participant
which is deemed to be invested within that investment option, determined as
provided herein, bears to the aggregate of all amounts deemed to be invested
within that investment option.

 

7



--------------------------------------------------------------------------------

  4.2 Accounting For Distributions. As of the date of any distribution
hereunder, the distribution made hereunder to the Participant or his or her
Beneficiary or Beneficiaries shall be charged to such Participant’s Account.
Such amounts shall be charged on a pro rata basis against the investments of the
Plan in which the Participant’s Account is deemed to be invested.

 

  4.3 Deemed Investment Directions Of Participants. Subject to such limitations
as may from time to time be required by law, imposed by the Employer or the
Trustee or contained elsewhere in the Plan, and subject to such operating rules
and procedures as may be imposed from time to time by the Employer, prior to and
effective for each Designation Date, each Participant may communicate to the
Employer a direction (in accordance with (a), below) as to how his or her
Account should be deemed to be invested among such categories of deemed
investments as may be made available by the Employer hereunder. Such direction
shall designate the percentage (in any whole percent multiples) of each portion
of the Participant’s Account which is requested to be deemed to be invested in
such categories of deemed investments, and shall be subject to the following
rules:

 

  (a) Any initial or subsequent deemed investment direction shall be in writing,
on a form supplied by and filed with the Committee, and/or, as required or
permitted by the Committee, shall be by written designation and/or electronic
transmission designation. A designation shall be effective as of the Designation
Date next following the date the direction is received and accepted by the
Committee on which it would be reasonably practicable for the Committee to
effect the designation. The Participant may, if permitted by the Committee, make
a deemed investment direction for his or her existing Account balance as of the
Designation Date and a separate deemed investment direction for contribution
credits occurring after the Designation Date.

 

  (b) All amounts credited to the Participant’s Account shall be deemed to be
invested in accordance with the then effective deemed investment direction, and
as of the Designation Date with respect to any new deemed investment direction,
all or a portion of the Participant’s Account at that date shall be reallocated
among the designated deemed investment funds according to the percentages
specified in the new deemed investment direction unless and until a subsequent
deemed investment direction shall be filed and become effective. An election
concerning deemed investment choices shall continue indefinitely as provided in
the Participant’s most recent Election, or other form specified by the
Committee.

 

  (c) If the Employer receives an initial or revised deemed investment direction
which it deems to be incomplete, unclear or improper, the Participant’s
investment direction then in effect shall remain in effect (or, in the case of a
deficiency in an initial deemed investment direction, the Participant shall be
deemed to have filed no deemed investment direction) until the next Designation
Date, unless the Employer provides for, and permits the application of,
corrective action prior thereto.

 

  (d) If the Employer possesses (or is deemed to possess as provided in (c),
above) at any time directions as to the deemed investment of less than all of a
Participant’s Account, the Participant shall be deemed to have directed that the
undesignated portion of the Participant’s Account be deemed to be uninvested.
Or, in its discretion, the Employer may direct such undesignated portion of the
Account to be deemed to be invested in a money market, fixed income or similar
fund made available under the Plan as determined by the Employer.

 

  (e) Each reference in this Section to a Participant shall be deemed to
include, where applicable, a reference to a Beneficiary.

 

8



--------------------------------------------------------------------------------

5. ENTITLEMENT TO BENEFITS.

 

  5.1 Fixed Payment Dates; Separation from Service. During the Open Enrollment
Period of each Plan Year and on his or her Election a Participant may select a
fixed payment date for the payment of amounts (or a portion of amounts) credited
to his or her vested Account during the Plan Year for which the Participant
Election is effective, which will be valued and payable according to the
provisions of Article 6. Such fixed payment dates or distribution methods set
forth on the Election may be postponed to later dates so long as elections to so
postpone the dates or changes the distribution methods are made by the
Participant at least twelve (12) months prior to the date on which the
distribution was originally scheduled to be made, the election will not take
effect until at least twelve (12) months after the date on which the election is
made, and the new postponed distribution date is at least five (5) years after
the originally scheduled date.

A Participant who selects a fixed payment date for amounts credited to his or
her Account during a Plan Year shall receive payment of such vested amounts at
the earlier of such fixed payment date (as postponed, if applicable) or his or
her Separation from Service.

Any fixed payment date elected by a Participant as provided above must be a date
no earlier than the January 1 of the second calendar year after the calendar
year for which the election is effective.

During the first Open Enrollment Period for which a Participant elects
Compensation Deferrals, the Participant may specify on his or her Election
whether he or she wishes to elect installment distributions in accordance with
Section 6.3(b) for distributions on account of the Participant’s Separation from
Service either while a Qualified Employee or within twelve (12) months after a
Change of Control that qualifies as change of control event under Treasury
Regulation Section 1.409A-3(i)(5). In the absence of such a timely election such
payments will be in a lump sum in accordance with Section 6, but a Participant
may thereafter elect to receive installment distributions in accordance with
Section 6.3(b) at any time that is at least (12) months prior to the
Participant’s Separation from Service if the election does not take effect until
at least twelve (12) months after the date on which the election is made, and
payments do not commence until at least five (5) years after the originally
scheduled distribution date.

If a Participant does not make an election as provided above for any particular
amounts hereunder, and the Participant Separates from Service for any reason,
other than at a time when the Participant is a Qualified Employee or within
twelve (12) months after a Change of Control that qualifies as “change in
control event” under Treasury Regulation Section 1.409A-3(i)(5), the
Participant’s vested Account at the date of such Separation from Service shall
be valued and payable in a single lump sum after such Separation from Service
according to the provisions of Section 6.

 

  5.2

Hardship Distributions. In the event of an unforeseeable emergency of the
Participant, as hereinafter defined, the Participant may apply to the Committee
for the distribution of all or any part of his or her vested Account. The
Committee shall consider the circumstances of each such case, and the best
interests of the Participant and his or her family, and shall have the right, in
its sole discretion, if applicable, to allow such distribution, or, if
applicable, to direct a distribution of part of the amount requested, or to
refuse to allow any distribution. Upon a finding of unforeseeable emergency, the
Committee shall make the appropriate distribution to the Participant from
amounts under the Participant’s vested Account. In no event shall the aggregate
amount of the distribution exceed either the full value of the Participant’s
vested Account or the amount determined by the Committee to be necessary to
alleviate the Participant’s financial hardship (which financial hardship may be
considered to include any taxes due because of the distribution occurring
because of this Section 5.2) caused by the unforeseeable emergency, and which is
not reasonably available from other resources of the Participant. For purposes
of this Section 5.2, the value of the Participant’s vested Account shall be
determined as of the date of the distribution. “Unforeseeable Emergency” shall
mean an unanticipated emergency that is caused by an event beyond the control of
the Participant that would result in severe financial hardship to the

 

9



--------------------------------------------------------------------------------

  Participant resulting from (i) a sudden and unexpected illness or accident of
the Participant, or the Participant’s spouse, Beneficiary, or dependent (as
defined in Code Section 152, without regard to Code Section 152(b)(1), (b)(2),
and (d)(1)(B)), (ii) a loss of the Participant’s property due to casualty, or
(iii) another similar extraordinary and unforeseeable circumstance arising as a
result of events beyond the control of the Participant, all as determined in the
sole discretion of the Committee, consistent with Treasury Regulation
Section 1.409A-3(i)(3).

 

  5.3 Limitation On Distributions To Covered Employees. If the Company
reasonably anticipates that the Company’s deduction with respect to any
distribution from this Plan would be limited or eliminated by application of
Code Section 162(m), then to the extent permitted by Treasury Regulation
Section 1.409A-2(b)(7)(i), payment shall be delayed as deemed necessary to
ensure that the entire amount of any distribution from this Plan is deductible.
Any amounts for which distribution is delayed pursuant to this Section shall
continue to be credited or debited with additional amounts in accordance with
Section 4. The delayed amounts (as adjusted for any amounts credited or debited
thereon) shall be distributed to the Participant (or his or her Beneficiary in
the event of the Participant’s death) at the earliest date the Company
reasonably anticipates that the deduction of the payment of the amount will not
be limited or eliminated by application of Code Section 162(m). Notwithstanding
the foregoing, distribution of a Participant’s Account shall be made without
regard to the deductibility limitation of Code section 162(m) if the time for
distribution is accelerated pursuant to Section 9.3 or Section 10.3.

 

6. DISTRIBUTION OF BENEFITS.

 

  6.1 Amount. The value of the Participant’s (or his or her Beneficiary’s)
distribution shall be equal to the vested value of the Participant’s Account as
of the Valuation Date or such other date as the Committee may specify, each as
adjusted for Compensation Deferrals, Discretionary Employer Contributions,
and/or withdrawals which have been subsequently credited thereto or made
therefrom prior to the distribution date.

 

  6.2 Timing Of Distribution. Distributions shall be paid (or, payments shall
commence in installments) within ninety (90) days after the earlier of:

 

  (a) the fixed payment date designated by the Participant; or

 

  (b) the date within ninety (90) days after the Participant’s Separation from
Service, death, or Disability.

 

  6.3 Method Of Distribution. A Participant’s Account shall be paid in one of
the following methods, as specified in his or her Election:

 

  (a) as to all or any designated portion of Participant’s Account, a single
lump sum payment;

 

  (b) if, and only if, the Participant’s employment was terminated at a time
when the Participant was a Qualified Employee or within twelve (12) months after
a Change of Control that qualifies as a “change in control event” within the
meaning of Treasury Regulation Section 1.409A-3((i)(5), and if elected by the
Participant in his or her most recent effective Election made in accordance with
Section 5.1, in annual installment payments of substantially equal amounts over
a period of up to fifteen (15) years;

 

  (c)

a Participant may amend his or her Election so as to select installments upon
Separation from Service at a time when the Participant is a Qualified Employee
by filing an amended Election provided, however, that such Election to so change
to installment distributions upon such Separation of Service is made by the
Participant at least twelve (12) months prior to the separation date, the
election will not take effect until at least twelve (12) months after the date
on which the election is made, and the new postponed

 

10



--------------------------------------------------------------------------------

  distribution date is at least five (5) years from the original Separation from
Service by the Qualified Employee; provided that, in no event shall any such
distribution date be accelerated to a date earlier than that initially selected
by the Participant; and

 

  (d) the Employer (or its designee) may establish from time to time limitations
on the Participant’s ability to select the time and method of payment of his
Account based upon the amount in the Participant’s Account; provided further
that, unless and until changed by the Employer (or its designee), any Account
that has a total vested balance of less than $5,000 at the time of distribution
shall be paid in a lump sum regardless of an election by the Participant to be
paid in installments.

 

  (e) If, at the time of Participant’s Separation from Service, the Participant
is a “specified employee” (within the meaning of Code Section 409A and Treas.
Reg. Section 1.409A-3(i)(2)), the Company will not pay or provide any “Specified
Benefits” (as defined herein) during the six-month period (the “409A Suspension
Period”) beginning immediately after the Participant’s Separation from Service.
For purposes of this Agreement, “Specified Benefits” are any amounts or benefits
that would be subject to Code Section 409A penalties if the Company were to pay
them, pursuant to this Plan, on account of the Participant’s Separation from
Service. During the 409A Suspension Period, the Participant’s Account will
continue to be credited or debited in accordance with Section 4.1 until the
Participant’s Account is distributed. Within fourteen (14) calendar days
following the end of the 409A Suspension Period, the Participant shall be paid a
lump sum payment in cash equal to any Specified Benefits delayed during the 409A
Suspension Period.

 

7. BENEFICIARIES; PARTICIPANT DATA.

 

  7.1 Designation Of Beneficiaries. Each Participant from time to time may
designate any person or persons (who may be named contingently or successively)
to receive such benefits as may be payable under the Plan upon or after the
Participant’s death, and such designation may be changed from time to time by
the Participant by filing a new designation. Each designation will revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Employer, and will be effective only when filed in writing with the Employer
during the Participant’s lifetime.

In the absence of a valid Beneficiary designation, or if, at the time any
benefit payment is due to a Beneficiary, there is no living Beneficiary validly
named by the Participant, the Employer shall pay any such benefit payment to the
Participant’s spouse, if then living, but otherwise to the Participant’s then
living descendants, if any, per stirpes, but, if none, to the Participant’s
estate. In determining the existence or identity of anyone entitled to a benefit
payment, the Employer may rely conclusively upon information supplied by the
Participant’s personal representative, executor or administrator. If a question
arises as to the existence or identity of anyone entitled to receive a benefit
payment as aforesaid, or if a dispute arises with respect to any such payment,
then, notwithstanding the foregoing, the Employer, in its sole discretion, may
distribute such payment to the Participant’s estate without liability for any
tax or other consequences which might flow therefrom, or may take such other
action as the Employer deems to be appropriate.

 

  7.2

Information To Be Furnished By Participants And Beneficiaries; Inability To
Locate Participants Or Beneficiaries. Any communication, statement or notice
addressed to a Participant or to a Beneficiary at his or her last post office
address as shown on the Employer’s records shall be binding on the Participant
or Beneficiary for all purposes of the Plan. The Committee shall not be obliged
to search for any Participant or Beneficiary beyond the sending of notice to
such last known address. If the Committee notifies any Participant or
Beneficiary that he or she is entitled to an amount under the Plan and the
Participant or Beneficiary fails to claim such amount or make his or her
location known to the Committee within three (3) years thereafter, then, except
as otherwise required by law, if the location of one or more of the next of kin
of the Participant is known to the Committee, the Committee may direct
distribution of such amount to any one or

 

11



--------------------------------------------------------------------------------

  more or all of such next of kin, and in such proportions as the Committee
determines. If the location of none of the foregoing persons can be determined,
the Committee shall have the right to direct that the amount payable shall be
deemed to be a forfeiture, except that the dollar amount of the forfeiture,
unadjusted for deemed gains or losses in the interim, shall be paid by the
Committee if a claim for the benefit subsequently is made by the Participant or
the Beneficiary to whom it was payable. If a benefit payable to an unlocated
Participant or Beneficiary is subject to escheat pursuant to applicable state
law, the Committee shall not be liable to any person for any payment made in
accordance with such law.

 

8. ADMINISTRATION.

 

  8.1 Committee Powers And Responsibilities. Other than the powers reserved for
the Board, the Committee shall have the complete control of the administration
of the Plan herein set forth with all the powers necessary to enable it to
properly carry out its duties in that respect. Not in limitation, but in
amplification of the foregoing, the Committee shall have the power and authority
to:

 

  (a) Construe and interpret the Plan and determine all questions that shall
arise as to the interpretations of the Plan’s provisions including determination
of which individuals are Eligible Employees and the determination of the amounts
credited to a Participant’s Account, and the appropriate timing and method of
distributions.

 

  (b) Adopt such rules of procedure and regulations as in its opinion may be
necessary for the proper and efficient administration of the Plan and as are
consistent with the Plan.

 

  (c) Implement the Plan in accordance with its terms and the rules and
regulations adopted as above.

 

  (d) Appoint any persons or firms, or otherwise act to secure specialized
advice or assistance, as it deems necessary or desirable in connection with the
administration and operation of the Plan, and the Committee shall be entitled to
rely conclusively upon, and shall be fully protected in any action or omission
taken by it in good faith reliance upon, the advice or opinion of such firms or
persons, The Committee may authorize one or more persons to execute any
certificate or document on behalf of the Company, an Employer or the Committee,
in which event any person notified by the Committee of such authorization shall
be entitled to accept and conclusively rely upon any such certificate or
document executed by such person as representing action by the Committee until
such notified person shall have been notified of the revocation of such
authority.

 

  (e) Subject to Section 9, adopt amendments to the Plan document which are
deemed necessary or desirable to facilitate administration of the Plan and/or to
bring the Plan into compliance with all applicable laws and regulations,
provided that the Committee shall not have the authority to adopt any Plan
amendment that will result in substantially increased costs to the Company
unless such amendment is either expressly authorized by the Board or contingent
upon ratification by the Board before becoming effective.

 

  (f) Select, review and retain or change any deemed investment fund under the
Plan.

 

  (g) Compile and maintain all records it determines to be necessary,
appropriate or convenient in connection with the administration of the Plan.

 

  (h) Direct the investment of the assets of the Trust.

 

  (i) Review the performance of the Trustee and any other advisor or service
provider to the Plan.

 

12



--------------------------------------------------------------------------------

  (j) Take such other action as may be necessary or appropriate to the
management and investment of the Plan assets and administration of the Plan.

 

  8.2 Litigation. Except as may be otherwise required by law, in any action or
judicial proceeding affecting the Plan, no Participant or Beneficiary shall be
entitled to any notice or service of process, and any final judgment entered in
such action shall be binding on all persons interested in, or claiming under,
the Plan.

 

  8.3 Indemnification. To the extent permitted by law, the Company shall
indemnify each member of the Committee, and any other employee or member of the
Board with duties under the Plan, against losses and expenses (including any
amount paid in settlement) reasonably incurred by such person in connection with
any claims against such person by reason of such person’s conduct in the
performance of duties under the Plan, except in relation to matters as to which
such person has acted fraudulently or in bad faith in the performance of duties.
Notwithstanding the foregoing, the Company shall not indemnify any person for
any expense incurred through any settlement or compromise of any action unless
the Company consents in writing to the settlement or compromise.

 

  8.4 Claims Procedure.

 

  (a) Initial Claim. A Participant or Beneficiary who believes he or she is
entitled to any Benefit (a “Claimant”) under this Plan may file a claim with the
Committee. The Committee shall review the claim itself or appoint an individual
or an entity to review the claim.

 

  (i) Benefit Claim. The Claimant shall be notified within ninety (90) days
after the claim is filed whether the claim is allowed or denied, unless the
Claimant receives written notice from the Committee or from an appointee of the
Committee before the end of the ninety (90) day period stating that special
circumstances require an extension of the time for decision. Any such extension
will not extend beyond one hundred eighty (180) days after the day the claim is
filed.

 

  (ii) Manner and Content of Denial of Initial Claims. If the Plan Administrator
denies a claim, it must provide to the Claimant, in writing or by electronic
communication:

 

  1. the specific reasons for the denial;

 

  2. a reference to the Plan provision upon which the denial is based;

 

  3. a description of any additional information or material that the Claimant
must provide in order to perfect the claim;

 

  4. an explanation of why such additional material or information is necessary;

 

  5. notice that the Claimant has a right to request a review of the claim
denial and information on the steps to be taken if the Claimant wishes to
request a review of the claim denial; and

 

  6. a statement of the participant’s right to bring a civil action under ERISA
§502(a) following a denial on review of the initial denial.

 

13



--------------------------------------------------------------------------------

  (b) Review Procedures.

 

  (i) Benefit Claims. A request for review of a denied claim must be made in
writing to the Committee within sixty (60) days after receiving notice of
denial. The decision upon review will be made within sixty (60) days after the
Committee’s receipt of a request for review, unless special circumstances
require an extension of time for processing, in which case a decision will be
rendered not later than one hundred twenty (120) days after receipt of a request
for review. A notice of such an extension must be provided to the Claimant
within the initial sixty (60) day period and must explain the special
circumstances and provide an expected date of decision. The reviewer shall
afford the Claimant an opportunity to review and receive, without charge, all
relevant documents, information and records and to submit issues and comments in
writing to the Committee. The reviewer shall take into account all comments,
documents, records and other information submitted by the Claimant relating to
the claim regardless of whether the information was submitted or considered in
the initial benefit determination.

 

  (ii) Manner and Content of Notice of Decision on Review. Upon completion of
its review of an adverse initial claim determination, the Committee will give
the Claimant, in writing or by electronic notification, a notice containing:

 

  1. its decision;

 

  2. the specific reasons for the decision;

 

  3. the relevant Plan provisions on which its decision is based;

 

  4. a statement that the Claimant is entitled to receive, upon request and
without charge, reasonable access to, and copies of, all documents, records and
other information in the Plan’s files which is relevant to the Claimant’s claim
for benefits;

 

  5. a statement describing the Claimant’s right to bring an action for judicial
review under ERISA §502(a); and

 

  6. if an internal rule, guideline, protocol or other similar criterion was
relied upon in making the adverse determination on review, a statement that a
copy of the rule, guideline, protocol or other similar criterion will be
provided without charge to the Claimant upon request.

 

  (c) Calculation of Time Periods. For purposes of the time periods specified in
this Section 8.5, the period of time during which a benefit determination is
required to be made begins at the time a claim is filed in accordance with the
Plan procedures without regard to whether all the information necessary to make
a decision accompanies the claim. If a period of time is extended due to a
Claimant’s failure to submit all information necessary, the period for making
the determination shall be tolled from the date the notification is sent to the
Claimant until the date the Claimant responds.

 

  (d) Failure of Plan to Follow Procedures. If the Plan fails to follow the
claims procedures required by this Section 8.5, a Claimant shall be deemed to
have exhausted the administrative remedies available under the Plan and shall be
entitled to pursue any available remedy under ERISA section 502(a) on the basis
that the Plan has failed to provide a reasonable claims procedure that would
yield a decision on the merits of the claim. If the Claimant fails to follow the
claims procedures required by this Section 8.5, the Claimant shall not be
entitled to pursue any further legal action, claim or remedy until such time as
the Claimant, to the extent applicable, exhausts the administrative remedies
available under the Plan.

 

14



--------------------------------------------------------------------------------

9. AMENDMENT.

 

  9.1 Right To Amend. The Committee or the Company, by action of the Board,
shall have the right to amend the Plan, at any time and with respect to any
provisions hereof, and all parties hereto or claiming any interest hereunder
shall be bound by such amendment; provided, however, that no such amendment
shall deprive a Participant or a Beneficiary of a right accrued hereunder prior
to the date of the amendment unless such an amendment is required by applicable
law or deemed necessary to preserve the preferred tax treatment of the Plan.

 

  9.2 Amendments To Ensure Proper Characterization Of Plan. Notwithstanding the
provisions of Section 9.1, the Plan may be amended by the Committee or the
Company, by action of its Board, at any time, retroactively if required, if
found necessary, in the opinion of the Committee or the Board, in order to
ensure that the Plan is characterized as a “top-hat” plan of deferred
compensation maintained for a select group of management or highly compensated
employees as described under ERISA sections 201(2), 301(a)(3), and 401(a)(l ),
and to conform the Plan to the provisions and requirements of any applicable law
(including specifically Section 409A of the Code, and other applicable portions
of ERISA and the Code). No such amendment shall be considered prejudicial to any
interest of a Participant or a Beneficiary hereunder.

 

  9.3 Changes In Law Affecting Taxability.

 

  (a) Operation. This Section 9.3 shall become operative upon the enactment of
any change in applicable statutory law or the promulgation by the Internal
Revenue Service of a final regulation or other pronouncement having the force of
law, which statutory law, as changed, or final regulation or pronouncement, as
promulgated, would cause any Participant to include in his or her federal gross
income amounts accrued by the Participant under the Plan on a date (an “Early
Taxation Event”) prior to the date on which such amounts are made available to
him or her hereunder.

 

  (b) Affected Right or Feature Nullified. Notwithstanding any other Section of
this Plan to the contrary (but subject to Section 9.3(c)), as of an Early
Taxation Event, the feature or features of this Plan that would cause the Early
Taxation Event shall be null and void, to the extent, and only to the extent,
required to prevent the Participant from being required to include in his or her
federal gross income amounts accrued by the Participant under the Plan prior to
the date on which such amounts are made available to him or her hereunder. If
only a portion of a Participant’s Account is impacted by the change in the law,
then only such portion shall be subject to this Section 9.3, with the remainder
of the Account not so affected being subject to such rights and features as if
the law were not changed. If the law only impacts Participants who have a
certain status with respect to the Employer, then only such Participants shall
be subject to this Section 9.3.

 

  (c) Tax Distribution. If the Plan fails to satisfy the requirements of Code
Section 409A with respect to a Participant, the Participant’s Account may be
distributed to the Participant in an amount that is not greater than the amount
required to be included in the Participant’s income as a result of the Plan’s
failure to comply with Code Section 409A.

 

10. TERMINATION.

 

  10.1 Employer’s Right To Terminate Or Suspend Plan. Subject to Section 10.3
hereof, the Employer reserves the right to terminate the Plan and/or its
obligation to make further credits to Plan Accounts, by action of its Board of
Directors. The Employer also reserves the right to suspend the operation of the
Plan for a fixed or indeterminate period of time, by action of its Board of
Directors.

 

15



--------------------------------------------------------------------------------

  10.2 Suspension Of Deferrals. In the event of a suspension of the Plan, the
Employer shall continue all aspects of the Plan, other than Compensation
Deferrals and Discretionary Employer Contributions, during the period of the
suspension, in which event payments hereunder will continue to be made during
the period of the suspension in accordance with Sections 5 and 6.
Notwithstanding the foregoing, Compensation Deferrals may not be discontinued in
the middle of a Plan Year.

 

  10.3 Limits on Plan Termination. The Plan may be terminated at any time in
accordance with one of the following circumstances set forth in (a) through
(c) below in accordance with Treasury Regulation Section 1.409A-3(j)(4)(ix).

 

  (a) The Company may terminate the Plan if the termination and liquidation is
not proximate to a downturn in the Company’s financial health and:

 

  (i) The Plan and all other plans maintained by the Company that would be
aggregated with the Plan under Treasury Regulation Section 1.409A-1(c) are
irrevocably terminated;

 

  (ii) No payments other than payments that would otherwise be payable under the
terms of the Plan are made within twelve (12) months following the date the
Company takes all necessary actions to terminate and liquidate the Plan;

 

  (iii) Except with respect to the Participants who became entitled to benefits
under the terms of the Plan and any other plan maintained by the Employer that
would be aggregated with the Plan under Treasury Regulation Section 1.409A-1(c)
within the first twelve (12) months following the date such plans are
irrevocably terminated, all payments to the Participants due under the terms of
such plans must be made between the first day of the 13th month and the last day
of the 24th month following the date such plans terminated; and

 

  (iv) The Company does not adopt a plan that would be aggregated with this Plan
under Treasury Regulation Section 1.409A-1(c) within three years following the
date the Plan is terminated.

 

  (b) The Company terminates and liquidates the Plan pursuant to irrevocable
action taken within thirty (30) days preceding or twelve (12) months following a
“change in control event” (defined below), provided that the Plan and all other
plans maintained by the Company that would be aggregated with the Plan under
Treasury Regulation Section 1.409A-1(c) are terminated on the same date with
respect to each participant in such plans that experienced the “change in
control event,” and all such participants receive all benefits payable under
such plans within twelve (12) months following the termination date. For
purposes of this Section 10.1(b), “change in control event” shall have the
meaning set forth in Treasury Regulation Section 1.409A-3(i)(5).

 

  (c) The Company terminates and liquidates the Plan within twelve (12) months
of a corporate dissolution taxed under Code Section 331, or with the approval of
a bankruptcy court pursuant to 11 U.S.C. § 503(b)(1)(A), provided that all
benefits payable under the Plan are distributed to Participants during the
earlier of (i) the taxable year in which the amount is actually or
constructively received, or (ii) the latest of the calendar year in which
(a) the Plan is terminated and liquidated; (b) the benefits are no longer
subject to a substantial risk of forfeiture; or (c) the payment first becomes
administratively practicable.

 

16



--------------------------------------------------------------------------------

11. THE TRUST.

 

  11.1 Establishment Of Trust. The Employer, in its sole and absolute
discretion, may establish a Trust with a qualified trustee pursuant to such
terms and conditions as are set forth in a Trust agreement to be entered into
between the Employer and such Trustee. Or, the Employer may cause to be
maintained one or more separate subaccounts in an existing Trust maintained with
the Trustee with respect to one or more other plans of the Employer, which
subaccount or subaccounts represent Participants’ interests in the Plan. The
Employer shall have the discretion to make contributions to such Trust that
correspond to credits to Participants’ Accounts and/or to invest Trust assets in
a manner that corresponds to Participants’ selected deemed investments in order
to provide a source of funds with which the Employer shall pay Plan benefits as
they become due.

Any amounts held in a Trust established under this Section 11.1 shall be the
sole property of the Employer and will not be held as collateral security for
fulfillment of the Employer’s obligation under the Plan. Any such Trust shall be
intended to be treated as a “grantor trust” under the Code and the establishment
of the Trust or the utilization of any existing Trust for Plan benefits, as
applicable, shall not be intended to cause any Participant to realize current
income on amounts contributed thereto, and the Trust shall be so interpreted.
Any such funds will be subject to the claims of all bankruptcy or insolvency
creditors of the Employer as provided in the Trust agreement, and no Participant
or Beneficiary will have any vested interest or secured or preferred position
with respect to such funds or have any claims against the Employer hereunder
except as a general creditor.

 

12. MISCELLANEOUS.

 

  12.1 Limitations On Liability Of Employer. Neither the establishment of the
Plan nor any modification thereof, nor the creation of any account under the
Plan, nor the payment of any benefits under the Plan shall be construed as
giving to any Participant or other person any legal or equitable right against
the Employer, or any officer or employer thereof except as provided by law or by
any Plan provision. The Employer does not in any way guarantee any Participant’s
Account from loss or depreciation, whether caused by poor investment performance
of a deemed investment or the inability to realize upon an investment due to an
insolvency affecting an investment vehicle or any other reason. In no event
shall the Employer, or any successor, employee, officer, director or stockholder
of the Employer, be liable to any person on account of any claim arising by
reason of the provisions of the Plan or of any instrument or instruments
implementing its provisions, or for the failure of any Participant, Beneficiary
or other person to be entitled to any particular tax consequences with respect
to the Plan, or any credit or distribution hereunder. Participant shall be
solely responsible for the satisfaction of any taxes with respect to the
benefits payable to the Participant under this Plan (including, but not limited
to, employment taxes imposed on employees and additional taxes on nonqualified
deferred compensation). Although the Company intends and expects that the Plan
and its payments and benefits will not give rise to taxes imposed under
Section 409A of the Code, neither the Company, nor its employees, directors, or
agents shall have any obligation to mitigate or to hold any Participant harmless
from any or all of such taxes.

 

  12.2 Construction. The Plan is intended to be and at all times shall be
interpreted and administered so as to qualify as an unfunded deferred
compensation plan, and no provision of the Plan shall be interpreted so as to
give any individual any right in any assets of the Employer which right is
greater than the rights of a general unsecured creditor of the Employer.

 

  12.3

Spendthrift Provision. No amount payable to a Participant or a Beneficiary under
the Plan will, except as otherwise specifically provided by law, be subject in
any manner to anticipation, alienation, attachment, garnishment, sale, transfer,
assignment (either at law or in equity), levy, execution, pledge, encumbrance,
charge or any other legal or equitable process, and any attempt to do so will be
void; nor will any benefit be in any manner liable for or subject to the debts,
contracts, liabilities, engagements or torts of the person entitled thereto.
Further, (i) the withholding of taxes from Plan benefit payments, (ii) the
recovery under the Plan of overpayments of benefits previously made to a
Participant or Beneficiary, (iii) if applicable, the transfer of

 

17



--------------------------------------------------------------------------------

  benefit rights from the Plan to another plan, or (iv) the direct deposit of
benefit payments to an account in a banking institution (if not actually part of
an arrangement constituting an assignment or alienation) shall not be construed
as an assignment or alienation.

In the event that any Participant’s or Beneficiary’s benefits hereunder are
garnished or attached by order of any court, the Employer or Trustee may bring
an action or a declaratory judgment in a court of competent jurisdiction to
determine the proper recipient of the benefits to be paid under the Plan. During
the pendency of said action, any benefits that become payable shall be held as
credits to the Participant’s or Beneficiary’s Account or, if the Employer or
Trustee prefers, paid into the court as they become payable, to be distributed
by the court to the recipient as the court deems proper at the close of said
action.

 

  12.4 Tax Withholding. Distribution and withdrawal payments under this Plan
shall be subject to all applicable withholding requirements for state and
federal income taxes and to any other federal, state or local taxes that may be
applicable to such payments. The Company shall have the right, but not the
obligation, to deduct from any distribution from the Plan, that amount equal to
all or any part of the federal, state, local and foreign taxes, if any, required
by law to be withheld by the Company with respect to such distributions.
Alternatively or in addition, in its discretion, the Company shall have the
right to require a Participant, through payroll withholding, cash payment or
otherwise, to make adequate provision for any such tax withholding obligations
of the Company arising in connection with any distribution from the Plan. The
Trustee shall have no obligation to distribute amounts form the Trust until the
Company’s tax withholding obligations have been satisfied by the Participant.

 

  12.5 No Employment Agreement. Nothing contained herein shall be construed as
conferring upon any Participant the right to continue in the employ of the
Employer as an employee.

 

  12.6 Attorney’s Fees. If the Employer, the Participant, any Beneficiary, any
beneficiary under an insurance policy purchased under the Trust, and/or a
successor in interest to any of the foregoing, brings legal action to enforce
any of the provisions of this Plan, the prevailing party in such legal action
shall be reimbursed by the other party, the prevailing party’s costs of such
legal action including, without limitation, reasonable fees of attorneys,
accountants and similar advisors and expert witnesses.

 

  12.7 Governing Law. This Plan shall be construed in accordance with and
governed by any applicable provisions of ERISA and the laws of the State of
Delaware.

 

  12.8 Entire Agreement. This Plan constitutes the entire understanding and
agreement with respect to the subject matter contained herein, and there are no
agreements, understandings, restrictions, representations or warranties among
any Participant and the Employer other than those as set forth or provided for
herein.

 

  12.9 Severability. If any provision of this Plan is determined, by the
Committee or any governmental agency or court decision, to be unenforceable or
invalid under any applicable law, such unenforceability or invalidity shall not
render this Plan unenforceable or invalid as a whole, and such provision shall
be changed and interpreted by the Committee, in its sole discretion, so as to
best accomplish the objectives of such unenforceable or invalid provision within
the limits of applicable law or applicable court decisions.

 

18